Citation Nr: 1704031	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 RO decision that denied service connection for sleep apnea, a right knee disability, and a left knee disability.

A videoconference hearing was held in July 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  

At the hearing, the Veteran's representative stated that neither he nor the Veteran received notice of a previously scheduled hearing with a Decision Review Officer of the RO, but added that he no longer wanted such a hearing.  The Board observes that notice of such hearing was sent to the Veteran in August 2014 at his current address of record, but it does not appear that a copy was sent to his representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his current sleep apnea was caused or aggravated by his service-connected PTSD with major depressive disorder, and that his bilateral knee disability was incurred during combat service in Vietnam.

At the July 2015 Board hearing, the Veteran's representative asserted that the April 2013 VA sleep apnea examination was inadequate since a medical opinion was not provided as to the theory of secondary service connection.  The Veteran's representative requested that this issue be remanded for another VA examination and medical opinion.  He also requested that the opinion be obtained from a mental health practitioner. 

Governing regulation provides that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310.  A review of the April 2013 VA examination of the Veteran's sleep apnea reflects that the VA examiner did not provide an opinion as to the theory of secondary service connection.  The Board thus finds that this VA examination is inadequate, and remand is required to obtain another VA examination and medical opinion.

With regard to the knee claims, at the hearing, the Veteran contended that his current bilateral knee disability was incurred during his combat service in Vietnam, where he repeatedly jumped out of helicopters, including while carrying a 100-pound pack.  He said that in the field, they usually did not have a medical corpsman with them, and if they did, they never wrote anything down.  He testified that he had knee pain in service after jumping out of helicopters, and continuous knee pain since service.  He stated that ever since he separated from service his knees had always been bad.  He said that after service, he held the same job repairing appliances for 40 years, and that he did not injure his knees in that job.  He testified that prior to 2010, he did not receive any VA or private treatment for his knees.  See hearing transcript at page 20.  The Board observes that this statement contradicts his prior statements made to medical providers, to the effect that he previously had surgery on his right knee, as described below.

Service treatment records are negative for complaints or treatment of a knee condition.  An April 2006 VA examination reflects that the Veteran reported that he had a repair of a torn right knee ligament in 2000.  He was noted to have osteoarthritis in the shoulders and knees, and his knees were examined.  Records of the reported right knee treatment and surgery are not on file.  On remand, the AOJ should attempt to obtain such records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA outpatient treatment records dated in March, April and June 2009 reflect that the Veteran complained of right knee pain and underwent a magnetic resonance imaging (MRI) scan.  A report of this MRI is not on file. On remand, the AOJ should attempt to obtain such record. Id.

Recent private medical records from Orthopaedic Center of the Rockies dated from September 2010 to January 2011 reflect treatment for severe arthrosis of both knees with patellofemoral disease, including bilateral total knee arthroplasties.  A September 2010 treatment note reflects that the Veteran reported that he had a right knee arthroscopy in 1985.  Records of this arthroscopy are not on file. On remand, the AOJ should attempt to obtain such records. Id.

The claims file contains a September 2010 private medical opinion from C.A.B., PA-C, of Orthopaedic & Spine Center of the Rockies, who stated that the Veteran had end-stage arthrosis of both knees, and that the Veteran reported that he had been dealing with this problem for many years.  C.A.B. noted that the Veteran served in Vietnam and did a lot of jumping out of airplanes.  He opined that these impacts may have contributed to his developing arthrosis in both knees, and added that although arthrosis is a degenerative condition that occurs throughout many years, it may have been hastened by his Vietnam service.  

The Veteran's DD Form 214 reflects that he served in the U.S. Marine Corps from January 1969 to January 1972, including service in Vietnam from February 1970 to January 1971, and was awarded the Combat Action Ribbon, in addition to other citations and awards.  Where the evidence shows that a Veteran engaged in combat with the enemy, as in this case, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d). To establish service connection, however, there must be evidence of a nexus between the current disability and the combat injury.

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran has not been provided with a VA examination and medical opinion regarding the etiology of his claimed bilateral knee disability.  In light of the Veteran's competent and credible lay evidence of injury during service in Vietnam and his report of continuous symptoms since then, there is an indication that the current knee disability may be associated with the Veteran's service. As there is insufficient competent medical evidence on file for VA to make a decision on the claim, the Board finds that this case must be remanded to obtain a VA medical opinion as to the etiology of any current knee disability. 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).

Relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain copies of all additional medical records of any relevant VA or private treatment or evaluation of sleep apnea or a knee disability dated since the Veteran's separation from service that are not already on file.

In particular, attempt to obtain any medical records of treatment or surgery for a right knee disability dated in 1985 and/or 2000.  Records on file reflect that the Veteran has previously reported receiving right knee surgery in 1985 and 2000.

Obtain a copy of the VA MRI scan of the knee referenced in a June 2009 VA orthopedic progress note, and associate it with the file.

2. Then, schedule the Veteran for a VA examination to determine the etiology of the current sleep apnea.  The claims file must be made available to and reviewed by the examiner. Any necessary testing should be performed. The examiner is asked to respond to the following questions:

Indicate the likelihood (very likely, as likely as not, or unlikely) that the service-connected PTSD with major depressive disorder (a) caused or (b) permanently aggravated any current sleep apnea.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim. 38 C.F.R. § 3.655.

3. After any additional medical records are obtained, arrange for a VA examination to obtain a medical nexus opinion as to the etiology of the current bilateral knee disability.  The claims file must be made available to and reviewed by the examiner. 

Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of any current knee disability - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or within one year of the Veteran's discharge from service, or is otherwise related or attributable to his service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner should consider the Veteran's competent and credible report of knee pain in service and his report of continuous complaints since service separation. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim. 38 C.F.R. § 3.655.

4. Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




